     Case 3:18-cv-00605-MMD-WGC Document 35 Filed 07/23/21 Page 1 of 2


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6      JOSHUA HAWKINS,                                   Case No. 3:18-cv-00605-MMD-WGC

7                                    Plaintiffs,                       ORDER
              v.
8
       RUSSELL, et al.,
9
                                  Defendants.
10

11           Plaintiff, who is incarcerated in the custody of the Nevada Department of

12    Corrections (“NDOC”), submitted a civil rights complaint pursuant to 42 U.S.C. § 1983 to

13    initiate this case. (ECF No. 1-1.) There is a pending Report and Recommendation issued

14    by United States Magistrate Judge William G. Cobb. (ECF No. 29 (“R&R”).) However,

15    Defendants’ objection to the R&R was returned to the Court as undeliverable. (ECF No.

16    32.) The Court accordingly issued the following minute order:

17          Defendants’ objection (ECF No. 31) to the Report and Recommendation
            was returned as undeliverable (ECF No. 32). The Court therefore gives
18          Plaintiff 15 days to file a notice of change of address. Failure to do so will
            result in dismissal of this action for failure to comply.
19    (ECF No. 33.)

20           As Defendants noted (ECF No. 34), Plaintiff did not timely update his address in

21    compliance with the Court’s order. Moreover, LR IA 3-1 requires pro se litigants to keep

22    the Court apprised of their address, or face dismissal. The Court will accordingly dismiss

23    this case without prejudice for noncompliance with the Court’s prior order and LR IA 3-1.

24    See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for

25    noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)

26    (affirming dismissal for failure to comply with an order requiring amendment of complaint);

27    Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal for failure to

28    comply with local rule requiring pro se plaintiffs to keep court apprised of address); Malone
     Case 3:18-cv-00605-MMD-WGC Document 35 Filed 07/23/21 Page 2 of 2


1     v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming dismissal for failure

2     to comply with court order).

3            It is therefore ordered that the Report and Recommendation of United States

4     Magistrate Judge William G. Cobb (ECF No. 29) is rejected as moot.

5            It is further ordered that the pending motion for summary judgment (ECF No. 20)

6     is also denied as moot.

7            It is further ordered that this case is dismissed in its entirety, without prejudice, for

8     Plaintiff’s failure to update his address in compliance with the Court’s Local Rules and

9     prior order.

10           The Clerk of Court is directed to enter judgment accordingly and close this case.

11           DATED THIS 23rd Day of July 2021.

12

13

14                                                MIRANDA M. DU
                                                  CHIEF UNITED STATES DISTRICT JUDGE
15

16

17

18

19
20

21

22

23

24

25

26

27
28


                                                     2
